The petitioner seeks to recover possession of an apartment which had been leased by her late husband Frank Giardina. The petitioner had been estranged from her husband at the time of his death. Indeed, it is uncontroverted that the petitioner had vacated the premises over one year prior to Frank’s, death and that she had neither returned to the premises nor spoken to Frank again. Under these circumstances, the petitioner is not a person who may maintain this proceeding pursuant to RPAPL article 7 (see, RPAPL 711, 713, 721; see also, 9 NYCRR 2204.6, 2520.6; Koppel v Evelyn, 208 Misc 667; Bowman Realty Corp. v Trice, 205 Misc 588). Rosenblatt, J. P., Ritter, Pizzuto and Altman, JJ. concur.